Citation Nr: 0829453	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  96-46 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
gastrointestinal disability.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
ankle disability.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.  

4.  Whether new and material evidence has been presented to 
reopen a claim of service connection for myopia, claimed as 
loss of vision.  

5.  Entitlement to service connection for residuals of eye 
injury.  

6.  Entitlement to service connection for right ankle 
disability.  

7.  Entitlement to service connection for neck disability, to 
include left scapular pain, left upper extremity numbness, 
and C-6 bone damage.  

8.  Entitlement to service connection for left shoulder 
disability.  

9.  Entitlement to service connection for right shoulder 
disability.  

10.  Entitlement to service connection for lumbar strain 
syndrome.  

11.  Entitlement to service connection for bilateral foot 
disabilities, to include residuals of injuries, residuals of 
burns, and athlete's feet.  

12.  Entitlement to service connection for residuals of burns 
of the hands.  

13.  Entitlement to service connection for residuals of 
broken ribs.  

14.  Entitlement to service connection for chest disability, 
claimed as chest pain.  

15.  Entitlement to service connection for residuals of a 
head injury.  

16.  Entitlement to service connection for bipolar disorder.  

17.  Entitlement to service connection for post-traumatic 
stress disorder with depression.  

18.  Entitlement to service connection for residuals of nerve 
gas poisoning.  

19.  Entitlement to service connection for residuals of 
exposure to Agent Orange.  

20.  Entitlement to service connection for heart disability.  

21.  Entitlement to service connection for residuals of cold 
injuries.  

22.  Entitlement to service connection for residuals of left 
elbow injury.  
23.  Entitlement to service connection for residuals of 
lacerations to the arms and legs.  

24.  Entitlement to service connection for right wrist 
disability.  

25.  Entitlement to an increased rating for right knee 
chondromalacia patella with genu varus, currently rated as 
10 percent disabling.  

26.  Entitlement to an increased rating for left knee 
chondromalacia patella with genu varus, currently rated as 
10 percent disabling.  

27.  Entitlement to an increased rating for residuals of 
varicocelectomy with left cremasteric muscle function loss, 
orchialgia, and scar, currently rated as 10 percent 
disabling.  

28.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the ring finger of the left (non-
dominant) hand.  

29.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the left big toe.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION


The veteran served on active duty from December 1985 to 
March 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
veteran testified at hearing at the RO in June 1997.  In 
August 2007, the veteran notified the RO that he would be 
unable to attend a Board hearing scheduled to be held at the 
RO in September 2007.  

The RO certified many issues to the Board in terms of whether 
new and material evidence had been presented to reopen a 
previously denied claim, but the Board has reviewed the 
record and determined that as to most of these issues, the 
veteran effectively perfected his appeal on the underlying 
service connection claim.  This applies to the claims related 
to the following: right ankle disability; neck disability, to 
include left scapular pain, left upper extremity numbness, 
and C-6 bone damage; left shoulder disability; lumbar strain 
syndrome; bilateral foot disabilities, to include residuals 
of injuries, residuals of burns, and athlete's feet; 
residuals of a head injury; residuals of nerve gas poisoning; 
and residuals of exposure to Agent Orange.  The Board has 
accordingly framed these as service connection claims.  

Multiple issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The remanded 
issues are as follows:  whether new and material evidence has 
been presented to reopen a claim of service connection for 
hearing loss; whether new and material evidence has been 
presented to reopen a claim of service connection for myopia, 
claimed as loss of vision; service connection for heart 
disability; service connection for residuals of cold 
injuries; service connection for residuals of left elbow 
injury; service connection for residuals of lacerations to 
the arms and legs; service connection for right wrist 
disability; service connection for gastrointestinal 
disability; service connection for left ankle disability; 
service connection for right ankle disability; service 
connection for neck disability, to include left scapular 
pain, left upper extremity numbness, and C-6 bone damage; 
service connection for left shoulder disability; service 
connection for lumbar strain syndrome; service connection for 
bipolar disorder; increased rating for right knee 
chondromalacia patella with genu varus; increased rating for 
left knee chondromalacia patella with genu varus; increased 
rating for residuals of varicocelectomy with left cremasteric 
muscle function loss, orchialgia, and scar; increased rating 
for residuals of fracture of the ring finger of the left 
(non-dominant) hand; and increased rating for residuals of 
fracture of the left big toe.  



FINDINGS OF FACT

1.  In a December 1990 rating decision the RO denied service 
connection for gastritis or any gastrointestinal disorder on 
the basis that there were no findings of such at the 
veteran's separation examination or at a post-service VA 
examination.  The RO notified the veteran of that decision 
and informed him of his appellate rights, but he did not 
appeal.  

2.  Subsequently, in a rating decision dated in 
November 1992, the RO denied reopening of the claim for 
service connection for a gastrointestinal disorder on the 
basis that the evidence received subsequent to the 
December 1990 rating decision was not new and material 
because it does not show a chronic intestinal disorder; the 
veteran did not appeal that decision.  

3.  Medical evidence added to the record since the 
November 1992 RO decision includes assessments of rule out 
gastroesophageal reflux disease, irritable bowel syndrome, 
constipation, possible very mild diverticular disease, 
gastritis versus gastroenterocolitis, and chronic watery 
diarrhea; this evidence is not cumulative of evidence 
previously of record, bears directly and substantially on the 
matter under consideration, and is so significant that it 
must be considered to fairly decide the merits of the claim 
of entitlement to service connection for gastrointestinal 
disability.  

4.  In its December 1990 rating decision, the RO denied 
service connection for left ankle disability on the basis 
that no residuals of left ankle injuries were noted at his 
service separation examination or at a post-service VA 
examination; the veteran did not file a notice of 
disagreement with that decision.  

5.  Evidence added to the record since the prior denial of 
service connection of service connection for left ankle 
disability includes evidence that is not cumulative of 
evidence previously of record; it bears directly and 
substantially on the matter under consideration, and is so 
significant that it must be considered to fairly decide the 
merits of the claim of entitlement to service connection for 
left ankle disability.  

6.  There is no competent evidence that relates any current 
eye disability to eye injury in service.  

7.  There is no evidence of chronic right shoulder disability 
in service, no evidence of continuity of right shoulder 
symptoms since service, and no competent evidence that 
relates any current right shoulder disability to service or 
any incident of service.  

8.  There is no evidence of chronic left or right foot 
disability in service, and there is no competent evidence of 
any current right or left foot disability, including 
residuals of injuries, residuals of burns, and athlete's 
feet, related to service.  

9.  There is no competent evidence that the veteran has 
residuals of burns of the hands related to service.  

10.  There is no competent evidence that the veteran has 
residuals of broken ribs related to service.  

11.  There is no competent evidence that the veteran has 
chest disability, claimed as chest pain.  

12.  There is no competent evidence that the veteran has 
residuals of a head injury.  

13.  There is no medical evidence of a diagnosis of PTSD, 
including PTSD with depression.  

14.  There is no competent evidence that the veteran has any 
current disability related to his claimed nerve gas poisoning 
in service.  

15.  There is no competent evidence that the veteran has any 
current disability related to his claimed exposure to Agent 
Orange in service.  



CONCLUSIONS OF LAW

1.  The November 1992 RO decision that denied reopening of 
the claim of entitlement to service connection for 
gastrointestinal disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2007).  

2.  Evidence received since the November 1992 RO decision 
that denied reopening of the claim of entitlement to service 
connection for gastrointestinal disability, which was the 
last final denial with respect to this issue, is new and 
material; the claim for service connection for 
gastrointestinal disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  

3.  The December 1990 RO decision that denied service 
connection for left ankle disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2007).  

4.  Evidence received since the December 1990 RO decision 
that denied service connection for left ankle disability is 
new and material, and the claim for service connection for 
left ankle disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  

5.  Service connection for residuals of eye injury is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (207).  

6.  Service connection for right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

7.  Service connection for bilateral foot disabilities, to 
include residuals of injuries, residuals of burns, and 
athlete's feet, is not warranted.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  

8.  Service connection for residuals of burns of the hands is 
not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

9.  Service connection for residuals of broken ribs is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

10.  Service connection for chest disability, claimed as 
chest pain, is not warranted.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  

11.  Service connection for residuals of a head injury is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

12.  Service connection for PTSD with depression is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).  

13.  Service connection for residuals of claimed nerve gas 
poisoning is not warranted.  38 U.S.C.A. §§ 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.316 (2007).  

14.  Service connection for residuals of claimed exposure to 
Agent Orange is not warranted.  38 U.S.C.A. §§ 1112, 1116, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 Fed. 
Reg. 23353 (Apr. 30, 2008).  The notice requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability; a connection between the 
veteran's service and the disability; degree of disability; 
and the effective date of any award of benefits.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The Board has omitted detailed discussion of VA notice and 
assistance pertaining to the veteran's application to reopen 
previously denied claims of service connection for 
gastrointestinal disability and left ankle disability.  To 
the extent that there may be any deficiency of notice or 
assistance relative to questions of reopening those claims, 
there is no prejudice to the veteran in proceeding with the 
appeal as to those issues given the favorable nature of the 
Board's decision regarding reopening the veteran's claims.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

By letters dated in October 2001, July 2003, December 2003, 
March 2004, April 2005, June 2005, December 2005, and 
February 2006, the RO notified the veteran of evidence not of 
record that was necessary to substantiate his claims.  The RO 
told the veteran what information he should provide, and what 
information and evidence that VA would attempt to obtain.  
The RO, in essence, told the veteran to submit all relevant 
evidence he had in his possession.  In addition, in a letter 
dated in March 2006, the RO notified the veteran of the type 
of evidence necessary to establish a disability rating and 
effective date if a disability was found to be service 
connected and cited examples of evidence the veteran should 
provide or identify as to those matters.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the veteran in 
March 2006, and the RO thereafter readjudicated the veteran's 
claims and issued supplemental statements of the case (SSOCs) 
dated in October 2006 and January 2007.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
SSOC that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III); see also Prickett v. Nicholson, 20 Vet. App. 
370 (2006) (holding a Statement of the Case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOCs 
complied with the applicable due process and notification 
requirements for a decision, they constitute readjudication 
of the claims.  As a matter of law, the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Mayfield III, 
citing Mayfield II, 444 F.3d at 1333-34.  

As to the duty to assist, VA is required to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The veteran's relevant 
service, VA, and private medical treatment records have been 
obtained, as have records from the Social Security 
Administration and records from the Texas Department of 
Criminal Justice.  The veteran has been provided VA medical 
examinations on various occasions, but VA has not requested 
medical examination or medical opinions with respect to some 
of the veteran's service connection claims.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

The Board acknowledges that in the case of claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c), (d).  As to 
those issues where a VA examination or opinion has not been 
obtained, there is either no competent evidence of abnormal 
findings during service or for years thereafter, there is no 
competent evidence of the presence of current disability, or 
there is no competent evidence that supports or suggests any 
contended relationship of the veteran's claimed disability to 
service.  The situation pertaining to each claim decided here 
will be clear from the Board's decision on the issue, and 
under the circumstances, there is no duty to provide an 
examination or medical opinion with respect to the specific 
claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Based on the foregoing, the Board concludes no further 
assistance to the veteran with the development of evidence is 
required and that there has been no notice delay or 
deficiency resulting in prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

Law and Regulations

Service Connection-in general

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Amendment of 38 C.F.R. § 3.310, which became effective 
October 10, 2006, provides for the award of secondary service 
connection based on aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310(b).

In order to prevail on the merits of the issue of secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  A current 
disability means a disability shown by competent medical 
evidence.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  


New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2005).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).  Evidence presented since the last final denial on 
any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Amendments to 38 C.F.R. § 3.156(a) made in 2001 revised the 
standard for new and material evidence, and those amendments 
apply to claims filed on or after August 29, 2001, and the 
regulation as in effect prior to that date applies to claims 
filed prior to August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001).  Under either definition, for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Because the veteran filed statements the Board interprets as 
the petitions to reopen his claims for service connection for 
a gastrointestinal disorder and left ankle disability in 
documents received at the RO prior to August 29. 2001, 
38 C.F.R. § 3.156(a) as in effect prior to that date, i.e., 
prior to August 29, 2001, applies.  

As applicable to the claims decided here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (in 
effect for claims to reopen filed prior to August 29, 2001); 
see Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  

The veteran's claims

Gastrointestinal disability

In a December 1990 rating decision, the RO denied entitlement 
to service connection for gastritis or any gastrointestinal 
disorder on the basis that there were no findings of such at 
the veteran's service separation examination or at a post-
service VA examination.  The RO notified the veteran of that 
decision and informed him of his appellate rights, but he did 
not appeal, and the December 1990 decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  

Subsequently, in a rating decision dated in November 1992, 
the RO denied reopening of the clam for service connection 
for a gastrointestinal disorder on the basis that the 
evidence received subsequent to the December 1990 rating 
decision was not new and material because it does not show a 
chronic intestinal disorder.  The veteran did not appeal that 
decision, and it became final.  Id.

The RO next considered the matter of gastrointestinal 
disability in a rating decision dated in April 2002.  In that 
rating decision, the RO addressed multiple issues, and with 
respect to gastrointestinal disability, the RO determined 
that new and material evidence had not been received to 
reopen the service connection claim.  The veteran filed a 
notice of disagreement, and in August 2003, the RO issued a 
statement of the case on the matter of whether there was new 
and material evidence to reopen the claim for 
gastrointestinal disability stating there was no additional 
evidence related to abdominal complaints.  In September 2003, 
the veteran filed a statement in which he said he hopes he 
can collect disability for "abdomen problems."  Although 
the RO did not do so, the Board accepts this as the veteran's 
substantive appeal relative to the April 2002 rating 
decision.  Prior to that, as noted above, the last final 
denial of the claim had been in the November 1992 rating 
decision, which denied reopening of the claim.  

Evidence of record at the time of the November 1992 rating 
decision included the veteran's service medical records, 
which show the veteran was seen with complaints of abdominal 
pain on various occasions in February 1988.  On examination, 
there was mild epigastric discomfort, and the assessment was 
possible gastritis versus peptic ulcer disease.  The 
physician prescribed Tagamet.  Later records show the veteran 
was seen on various occasions with complaints of nausea, 
vomiting, and diarrhea, and assessments included possible 
viral syndrome and probable gastroenteritis.  In 
October 1988, in conjunction with a visit pertaining to 
complaints of testicular and groin pain, the physician noted 
the veteran also complained of left epigastric pain radiating 
to his back for the previous six to seven months.  

In July 1989, the veteran complained of diarrhea and burning 
type pain with sour regurgitation to the throat with pain 
radiating to the back.  On examination, there was slight 
epigastric tenderness, and the assessment was hyperacidity, 
rule out gastroenteritis.  Tagamet and Lomotil were 
prescribed.  At a follow-up visit the next day, it was 
commented that the veteran's chief complaint was pain in the 
mid-sternum radiating into the back, and on examination, the 
veteran reported pain that felt like a burning sensation.  
The assessment was gastroesophageal reflux.  Tagamet was 
continued.  At the veteran's service separation examination 
in January 1990, the examiner did not report any finding 
related to the viscera.  

Other evidence of record included the report of an April 1990 
VA examination.  As to the digestive system, the examiner 
said the abdomen was flat, and there was no 
hepatosplenomegaly.  He also said there was no abdominal 
tenderness and said there was normal peristalsis.  At an RO 
hearing in April 1992, the veteran testified that he felt 
that problems associated with his service-connected 
orchialgia involving the left testicle were causing him to 
have gastritis.  He testified that his stomach condition 
acted up when he ate spicy foods but was not necessarily 
related to what he ate.  

Also of records was the report a May 1992 VA examination.  
After examination, the diagnosis was gastritis, acute on 
several occasions during service, treated with apparent 
recovery.  The examiner said that in his opinion the veteran 
does not have symptoms of gastritis at the present time.  

Evidence added to the record since the November 1992 rating 
decision includes VA and private medical records as well as 
records from the Texas Department of Criminal Justice.  These 
include VA medical records dated in May 2000 in which the 
veteran was seen with complaints of nausea and diarrhea for a 
month, and the assessment was "gastritis - ? viral."  In 
June 2000, the veteran complained of stomach ache and 
diarrhea for a couple of weeks, and after examination, the 
physician's assessment was irritable bowel syndrome.  Later, 
in August 2000, the veteran reported stomach pain after 
eating any food, and after examination, the assessment was 
rule out GERD (gastroesophageal reflux disease).  In 
December 2001 following complaints of left lower quadrant 
pain and findings of tenderness in left lower quadrant, 
suprapubic area, and right lower quadrant, the physician said 
this might be functional or very mild diverticular disease.  

Later VA records include complaints of indigestion and 
diarrhea at various times, and in December 2002, there was an 
impression of gastritis versus gastroenterocolitis.  At a VA 
gastrointestinal clinic in June 2003, after clinical 
examination and review of laboratory studies, the assessment 
was 37 year old male with 11 months of watery diarrhea.  The 
physician said that HIV-associated diarrhea was a distinct 
possibility, in addition to inflammatory bowel disease.  In 
August 2003, it was noted that an HIV test had been negative, 
and the assessment was chronic watery diarrhea, symptoms 
resolved with loperamide and Flagyl.  Records dated in 2004 
and 2005 from the Texas Department of Criminal Justice show 
the veteran was seen with complaints of diarrhea on multiple 
occasions.  

Review of the record outlined above shows that medical 
evidence received since the November 1992 RO decision 
includes assessments of rule out gastroesophageal reflux 
disease, irritable bowel syndrome, possible very mild 
diverticular disease, gastritis versus gastroenterocolitis, 
and chronic watery diarrhea.  None of this evidence was of 
record at the time of the November 1992 rating decision, and 
it is not cumulative of evidence previously of record.  As it 
shows the presence of gastrointestinal disability post-
service, the lack of which was the basis for the previous 
denial of the claim, it bears directly and substantially on 
the matter under consideration and is so significant that it 
must be considered to fairly decide merits of the claim of 
entitlement to service connection for gastrointestinal 
disability.  The Board therefore concludes this evidence is 
new and material and therefore serves to reopen the claim.  

Left ankle disability

In its December 1990 rating decision, the RO denied service 
connection for "any left ankle condition."  It noted that 
during service the veteran had two episodes of acute left 
ankle strain/sprain, which were treated and apparently cured, 
with no residuals noted at his service separation 
examination.  It said there were no complaints or findings at 
a VA examination.  The RO notified the veteran of its 
decision and his appellate rights.  The veteran did not 
appeal, and the decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302.  

Evidence of record at the time of the December 1990 rating 
decision consisted of the veteran's service medical records 
and the report of the April 1990 VA examination.  The 
veteran's service medical records show that in November 1987, 
the veteran was seen with complaints of left ankle pain after 
having slipped on a curb with the ankle turning inward.  
After examination, the assessment was first degree sprain of 
the left ankle.  An Ace wrap, icing, and Motrin were 
prescribed.  The veteran was to use crutches for 48 hours.  
The veteran was seen for follow-up two days later, and on 
examination of the left ankle, there was unlimited range of 
motion with tenderness to palpation, swelling, and 
discoloration of the ankle on its lateral aspect.  The 
assessment was healing first degree sprain.  The plan was to 
restrict activities for two more days.  

In May 1989, the veteran was seen after having twisted his 
left ankle while playing basketball the previous day.  The 
veteran reported that he had jumped up, landed on his toes, 
and pushed his foot backwards.  On examination, there was 
mild swelling, and the assessment was mild perflexion 
(plantar) injury, left ankle.  The examiner prescribed 
splinting (anatomic), and a one-week restriction on activity 
was planned.  

In his January 1990 report of medical history in conjunction 
with his service separation examination, the veteran said his 
ankles "give easily."  The examiner did not report any 
finding regarding the left ankle.  The examiner did not 
mention the veteran's ankles in the report of an April 1990 
VA examination.  

In a letter to the veteran dated in October 2001, the RO 
notified him it had received his reopened claim and told him 
he had previously been denied service connection for ankle 
condition.  The RO told the veteran that if he wished to 
reopen his claim, he must furnish new and material evidence 
not previously considered.  The RO said the evidence must 
show the condition existed within one year of the date of his 
discharge to the present time or that the condition incurred 
during military service existed from the date of discharge to 
the present time.  

Evidence added to the record since the December 1990 rating 
decision includes VA medical records and medical records from 
the Texas Department of Criminal Justice.  At a VA physical 
therapy clinic in August 2002, the veteran stated that he had 
had pain in both knees, left greater than right, since basic 
training.  He said he also had had ankle pain since that time 
as well.  He said his ankles seemed to give out on him a lot 
just when he was walking.  The veteran reported he had pains 
and aches constantly in the knees and ankles, but it became 
worse when he turned the ankles.  On examination, there was 
no atrophy, discoloration, or swelling of either ankle.  
Findings included pain on inversion of the left ankle, and 
for both ankles the physical therapist said there was joint 
laxity, but not hypermobility.  The assessment included 
chronic ankle pains; the physical therapist commented that 
chronic pain, originating from trauma in the past, would not 
benefit from continued strengthening, it would just cause the 
veteran more pain.  

Accepting the veteran's history of chronic ankle pain as 
credible for purposes of reopening, the Board finds that the 
August 2002 VA physical therapy note is not cumulative of 
evidence previously of record and tends to establish that the 
veteran has had left ankle symptoms that have continued from 
service and may be related to past trauma.  In view of this, 
the Board finds that the added evidence, which is clearly 
new, to be so significant that it must be considered in 
deciding the merits of the claim.  Because the evidence is 
both new and material, the claim for service connection for 
left ankle disability may be, and is, reopened.  

Residuals of eye injury

The veteran has made no specific contentions regarding eye 
injury in service.  His service medical records include no 
complaint, finding, or treatment of any eye injury in 
service.  In his report of medical history at his service 
separation examination in January 1990, the veteran answered 
no to the question of whether he had ever had or now had eye 
trouble.  Clinical evaluation of the veteran's eyes was 
normal as was his visual acuity at his January 1990 
separation medical examination.  The veteran has neither 
submitted nor identified any evidence that he has any eye 
disability that had its onset in service or is causally 
related to service.  

Available post-service medical evidence includes the report 
of an April 1990 VA exanimation.  On physical examination, 
the veteran's eyes were within normal limits; the pupils were 
equal, round, and reactive to light and accommodation.  At a 
physical examination by a private physician, B.Z., M.D., in 
October 1996, examination of the eyes showed the sclera and 
conjunctiva were clear, extraocular movements were intact, 
distance visual acuity was 20/20 in each eye, and fundi were 
normal.  A VA medical certificate shows that in 
September 1998, the veteran reported to the triage nurse that 
he had had blurring vision for about a month, which per the 
veteran was possibly related to chemical exposure.  On 
physical examination, the physician noted the veteran's 
visual acuity was 20/40 in the left eyes and 20/25 in the 
right eye.  The veteran complained of decrease in visual 
acuity in the left eye over the past six weeks and gave of 
history of injury to both eyes from chemicals.  The 
impression was myopia, and the physician referred the veteran 
to the eye clinic for evaluation.  When he was seen at the VA 
optometry clinic in December 1998, the veteran complained of 
blurred vision in the left eye.  Best corrected vision was 
20/20 in each eye; slit lamp examination and fundi 
examination were normal.  The impression was normal 
examination.  

At a VA examination in October 2001, the veteran reported he 
had experienced poor vision in both eyes over the past 
several years.  The physician stated the veteran was a vague 
historian and reported multiple past eye injuries, but he 
could not recall any other details.  Best corrected visual 
acuity was 20/100 in the left eye and 20/60 in the right eye; 
the physician noted the veteran cooperated poorly during 
refraction testing with inconsistent responses.  Slit lamp 
examination and fundus examination were normal; Goldmann 
visual field testing showed right eye mild generalized 
constriction, nearly full, and left eye generalized irregular 
constriction in no specific pattern.  The impression was (1) 
decreased visual acuity, both eyes, no organic etiology found 
and (2) benign ocular examination.  No later medical records 
refer to eye complaints, nor do they include any finding or 
diagnosis of residuals of eye injury.  

As noted earlier, in order to establish service connection 
for a claimed disorder, there must be (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson, 12 Vet. App. at 253.  

The October 2001 VA eye examination did show constriction of 
the visual fields, and in this respect shows current 
bilateral eye disability.  The Board acknowledges that the 
October 2001 examination also showed refractive error in both 
eyes at that time.  Refractive error of the eye is not, 
however, a disease or injury within the meaning of the 
applicable legislation providing compensation benefits.  
38 C.F.R. §§ 3.303(c), 4.9 (2007); see Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  Further, the Board notes that the 
matter of service connection for myopia, claimed as vision 
loss, has previously been denied by the RO, and that matter 
is addressed in the remand.  

As to impairment of field of vision as residuals of eye 
injury in service, the absence of any treatment records or 
diagnosis relating visual field impairment in service or for 
many years thereafter is significant evidence against the 
claim.  The Federal Circuit has determined that a significant 
lapse in time between service and evidence of post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000), (it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ("negative 
evidence" could be considered in weighing the evidence).  In 
addition, there is no medical evidence that suggests a causal 
relationship between any current visual field impairment and 
any incident of service, including any eye injury in service.  

Though he has not done so explicitly, the Board acknowledges 
that the veteran is competent to report he had some eye 
injury in service and that his eyes have bothered him, but 
the crucial medical nexus that relates any current visual 
field impairment to service or some unspecified eye injury in 
service is missing.  The Board has considered the veteran's 
vague statements of vision impairment occurring in service, 
but such statements do not serve as competent evidence of a 
relationship between any current bilateral eye disability and 
service or any incident of service, including any claimed eye 
injury.  

In this regard, the Board notes that the record does not 
show, nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide medical opinions.  It is now well established that a 
lay person such as the veteran is not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders, and this veteran's opinion that any current eye 
disability, including visual field impairment, results from 
some eye injury in service is therefore entitled to no weight 
of probative value.  See, e.g., Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Under the circumstances, the claim for 
service connection for residuals of eye injury must be 
denied.   



Right shoulder disability

Service medical records show that in February 1988 the 
veteran was seen by a physical therapist because of 
complaints of left shoulder pain.  On examination, there was 
full range of motion of both shoulders with slight pain in 
elevation.  There is no other reference to the right shoulder 
in the veteran's service medical records.  

At a VA examination in November 2002, the veteran stated he 
had pain across the upper border of both scapulae and some 
pain at the superior angle of both scapulae and some pain in 
the lower cervical spine.  Impingement tests were mildly 
positive, bilaterally, with pain complaints in the shoulders, 
and there was less than full internal shoulder rotation, 
bilaterally.  The physician said he was of the opinion was 
that the veteran's scapular pain is bilateral myofascial 
syndrome, which he said was as likely as not associated with 
problems in the trapezial fold area.  

Records from the Texas Department of Criminal Justice show 
that in September 2005 the veteran reported that his 
shoulders pop and hurt.  The examiner said there was no edema 
noted to the shoulders.  At an appointment with a physician 
the following day it was noted that the veteran complained of 
joint pain; the assessment included arthralgia of large 
joints.  Ibuprofen was prescribed.  The physician made no 
comment specific to the right shoulder.  

Relative to the issue of service connection for right 
shoulder disability, the preponderance of the evidence is 
against the claim.  In this regard, although the veteran was 
noted to have pain on elevation of the right shoulder on one 
occasion in service in February 1988, there is no other 
reference to the veteran's right shoulder in his 
chronological service medical records, and there was no 
complaint, finding, or diagnosis of any right shoulder 
disability at the veteran's service separation examination in 
January 1990, precluding finding there was chronic right 
shoulder disease in service.  

Further, there is no evidence of continuity of symptomatology 
from the time of the veteran's military service, which ended 
in March 1990, and the first post-service medical evidence of 
right shoulder pain in November 2002 or arthralgia of large 
joints noted in September 2005, both occasions being more 
than 10 years after service.  To the extent that the veteran 
is now contending that he had right shoulder problems since 
service, his contentions are outweighed by the negative post-
service medical evidence.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335 (Fed. Cir. 2002).  

Also, although the veteran by his service connection claim 
has contended that he has right shoulder disability that 
relates to his service, there is no medical or lay evidence 
indicating any kind of nexus between any post-service right 
shoulder disability and service or any incident of service, 
including the one finding of pain on elevation of the 
shoulder in service in February 1988.  In this regard, the 
veteran as a lay person is not competent to opine on medical 
matters such as diagnosis or etiology, and his opinion that 
any current right shoulder disability had its onset in 
service is therefore entitled to no weight of probative 
value.  See Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. 
App. at 494-95.  

As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt is not for application, and 
service connection is not warranted for right shoulder 
disability.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  

Bilateral foot disabilities, to include residuals of 
injuries, residuals of burns, and athlete's feet

Other than fracture of the left big toe for which service 
connection is in effect, the veteran's service medical 
records include no mention of complaint, finding, treatment, 
or diagnosis concerning the veteran's feet.  At the veteran's 
service separation examination in January 1990, the examiner 
evaluated the veteran's feet as normal.  

A VA medical certificate shows the veteran was seen in 
May 2000 and reported that he had stepped on a nail two days 
earlier.  Examination revealed a small plantar puncture wound 
of the left foot.  The veteran was given a tetanus booster 
shot.  

At a VA examination in May 2005, it was noted that the 
veteran had a history of a left great toe fracture in 
service.  (The matter of an increased rating for residuals of 
the left great toe fracture is addressed in the remand that 
follows this decision.)  At the May 2005 examination, it was 
noted that the veteran gave no history of foot or joint 
symptoms.  As to both the left foot and right foot, the 
examiner stated that the veteran gave no history of 
tenderness, swelling, heat, redness, weakness, stiffness, 
fatigability, pain spasm, lack of endurance, toe deformity or 
calluses.  The examiner did not report any finding or 
diagnosis pertaining to either foot, or portion thereof, 
other than the left great toe.  

Medical records from the Texas Department of Criminal Justice 
show that in May 2005, the veteran was seen with complaints 
of pain across the top of the right foot, which he said 
resulted from playing basketball one or two weeks earlier.  
On examination, there were no visible abnormalities, and the 
veteran exhibited full range of motion/use of the right 
foot/toes.  When he was seen in June 2005, the veteran 
complained of pain to the right fourth metatarsal head after 
jumping in a ball game two weeks ago.  On examination of the 
right foot there was no edema, erythema, exudate, or 
effusion.  There was mild-to moderate tenderness to the head 
of the fourth metatarsal.  There was full active range of 
motion of the toes.  An X-ray of the right foot (said to have 
been done primarily for the veteran's mental comfort) showed 
no bone, joint, or soft-tissue abnormalities.  The clinical 
assessment was foot pain.  

Although the evidence outlined above shows that the veteran 
suffered a puncture wound of the left foot in May 2000 and 
right foot pain in May 2005 after an incident playing 
basketball two weeks earlier, there is no medical evidence of 
any other post-service foot disability, including the claimed 
residuals of burns or athlete's feet.  Importantly, other 
than the left great toe fracture, none of the veteran's 
service medical records from 1985 to 1990 show any complaint, 
finding, treatment, or diagnosis of any left or right foot 
disability, including burns, injuries, or athlete's foot 
during service.  Further, the veteran has not advanced any 
theory or argument, either through onset in service or 
through continuity of symptoms since service, as to how any 
current left or right foot disability could be related to 
service, and he has not presented or identified any evidence 
that might indicate a link between any current left or right 
foot disability and service or any incident of service.  

Again, the Board is left with the veteran's own implicit 
opinion that he has bilateral foot disabilities, including 
residuals of injuries, residuals of burns, and athlete's 
feet, related to service.  The veteran, however, is not 
competent to provide medical opinions as to diagnosis or 
etiology, and his opinion cannot serve to support the claim.  
See Cromley 7 Vet. App. at 379; Espiritu, 2 Vet. App. at 494-
95 (1992).  Under the circumstances, the Board finds that the 
preponderance of evidence is against the claim for bilateral 
foot disabilities, to include residuals of injuries, 
residuals of burns, and athlete's feet.  The benefit of the 
doubt doctrine is not for application, and service connection 
is not warranted for bilateral foot disabilities, to include 
residuals of injuries, residuals of burns, and athlete's 
feet.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  

Residuals of burns to the hands

Although the veteran has stated he has scars from rope burns 
during service, his service connection claim for residuals of 
burns to the hands is not supported by the record.  His 
service medical records include no mention of rope burns or 
any other kind of burns of the hands or residuals thereof, 
and at his service separation examination in January 1990 the 
only scar mentioned was a surgical scar in the left inguinal 
area.  

There is a post-service VA medical certificate dated in 
June 1992 showing the veteran reported that his hands had 
been burned four days earlier when a simulated hand grenade 
exploded prematurely.  The diagnosis was second degree burns 
on the left hand with one third degree patch on the left 
hand, second degree burns on the right hand, and cellulitis 
of the left hand.  Medication and dressings were prescribed.  
The Board notes, however, that at a Texas Department of 
Criminal Justice physical examination in March 2004, the 
examiner did not identify any skin abnormality.  

Although the veteran is competent to say he had rope burns of 
his hands during service and has had scars since then, the 
weight of the evidence is against the claim.  This is because 
the veteran's service medical records show the only scar 
noted at service separation was a scar in the left inguinal 
area.  The only medical evidence of burns of the hands is 
post-service in June 1992, when the veteran had second and 
third degree burns of the hands that were treated by VA.  
Further, when he had a physical examination in March 2004, 
which included evaluation of his skin, the examiner did not 
identify and skin abnormality, and there is, therefore, no 
evidence of residuals of burns of the hands that can be 
related to service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply, and the claim for service connection for residuals of 
burns of the hands will be denied.  

Residuals of broken ribs

Service medical records show that in August 1989, when the 
veteran was seen with complaints of abdominal pain and low 
back pain as well as left lower thoracic back pain up the 
spine, it was noted on examination that there was marked 
tenderness along the left costal margin.  The examiner said 
there were no apparent rib subluxations.  The assessment 
after examination included question of slipping rib syndrome, 
left.  X-rays were ordered, and the radiologist said that on 
X-rays of the left anterior lower ribs, 5-8, no factures were 
seen.  The report of the veteran's January 1990 service 
separation examination includes no history, complaint, 
finding, or diagnosis related to the veteran's ribs.  

An August 2002 VA X-ray report includes a clinical history of 
the veteran having fallen from a chair three days earlier and 
having had a diagnosis of rib fractures when he went to a 
private hospital emergency room.  In the August 2002 VA X-ray 
report, the radiologist stated the X-rays showed non-
displaced fractures of the right fourth, fifth, sixth, and 
ninth ribs in the right posterior axillary line.  

Although the veteran by his claim implies that he believes 
that he had broken ribs in service, this is not borne out by 
his service medical records.  In this regard, although there 
is a record of tenderness along the left costal margin in 
August 1989, X-rays of the left lower ribs did not show any 
fracture.  The veteran has not described any other in-service 
incident or injury involving his ribs, and there is nothing 
in the report of his separation medical examination that 
indicates there was any rib fracture or other rib injury in 
service.  Further, the only post-service medical evidence 
related to the veteran's ribs is the record of the veteran 
having fallen from a chair in August 2002 and having 
fractured four ribs at that time.  Although the residuals of 
those rib fractures may represent current disability, there 
is no evidence of rib fractures in service, nor is there 
competent evidence that identifies residuals of rib fractures 
related to service or any incident of service.  The 
preponderance of the evidence is clearly against the claim, 
and it must be denied.  

Chest disability, claimed as chest pain

Service medical records show that in January 1988 the veteran 
was seen with complaints of pain in his chest and left arm 
for the past month and he said the problem had been getting 
worse.  The veteran stated he had had dyspnea for the past 
year and that it had increased the day prior to the visit.  
He also complained of left arm numbness for the past week, 
which he said started at the shoulder and moved along to the 
lower forearm.  The veteran said he had pain that originated 
at the lower left side of the back.  After examination, the 
assessment was probable impingement left upper extremity.  A 
seven-day restriction of upper body physical training was 
planned, and Tolectin DS was prescribed.  

Four days later, still in January 1988, the veteran was seen 
with continuing complaints of pain in the mid left chest 
radiating down his left arm with pain in the groin region.  
The veteran also stated there was numbness in the left leg.  
He also said he was having difficulty breathing and was 
coughing.  He said he had these symptoms off and on over the 
past month and that he had had the present pain for one to 
two weeks.  The veteran said that in January 1987, he had an 
operation to remove a varicose vein from the groin area of 
the left leg, and he said he started to have discomfort 
shortly after that.  The veteran said that in the past month 
he had experienced pain in the groin, the left substernal 
area, and left flank.  He said that in the past two weeks he 
had increased left substernal pain and upper left scapular 
pain.  He said that in the past week he had increased upper 
scapular pain, left arm pain and numbness, decreased left leg 
sensation, and the past few days had dizziness, light 
headedness, decreased vision with stars, periodically.  He 
said he felt affected in his chest sensation by drinking cold 
liquids.  He said that in the past month, pain in his groin 
radiated to the left substernal area.  

On examination, there was increased pain in the left lower 
quadrant with palpation; there were no other positive 
findings on examination.  The assessment was left scapular 
and left arm pain, etiology unknown (chest pain); left 
abdominal pain with complaints of left paresthesia, 
etiology?; status post vein surgery, January 1987 varicocele 
repair.  X-rays of the chest were reported to show no gross 
abnormalities.  An electrocardiogram was reportedly grossly 
normal.  Medication and a 72-hour profile were prescribed.  
In an addendum it was noted that the veteran was advised to 
apply warm moist heat to the neck and shoulder as needed, and 
that veteran was to have no upper body physical training for 
seven days.  

In February 1988, the veteran was seen with complaints of 
sharp chest pain for the past three weeks.  He also 
complained of numbness of the left arm and pain in the 
abdomen.  After examination, the assessment was (1) 
musculoskeletal pain and (2) abdominal pain (left upper 
quadrant) chronic.  The plan included referral for a physical 
therapy consultation.  

In the reason for request for the physical therapy 
consultation, it was noted that the veteran had had left 
muscular pain, including pain at the left shoulder capsule 
for several weeks and that there had been no response with 
NSAIDs (non-steroidal anti-inflammatory drugs).  At the 
physical therapy consultation in February 1988, the veteran 
complained of left shoulder, arm, back, and chest pain for 
the past month with no history of trauma.  It was noted that 
X-rays in Germany were reportedly within normal limits.  On 
examination, there was slight tenderness in the left upper 
trapezius, rhomboid, and posterior shoulder.  There was full 
range of motion of the cervical spine and both shoulders with 
slight pain in elevation.  There was slight pain with left 
resisted abduction.  The physical therapist noted that the 
veteran's posture was forward head and rounded shoulders.  
The assessment was postural pain, and the physical therapist 
instructed the veteran in postural exercises.  

In March 1988, the veteran's complaints included pain in his 
chest.  On examination, there was apparent left 
costovertebral angle tenderness to percussion, and there were 
scattered fine ronchi, (snaps).  The assessment included mild 
bronchitis.  

In July 1989, the veteran was seen in an emergency room with 
complaints of sour regurgitation with burning-type pain in 
his chest that radiated into his back.  The assessment was 
hyperacidity, rule out gastroenteritis, and Tagamet was 
prescribed.  When the veteran was seen for follow-up the next 
day, his chief complaint was burning pain in the mid-sternum 
radiating into his back.  The diagnosis was GER 
(gastroesophageal reflux), and Tagamet was continued.  

At his service separation examination in January 1990 the 
veteran answered yes to the question as to whether he had 
ever had or now had pain or pressure in chest.  The 
examiner's summary and elaboration was that the veteran said 
his chest seemed tight from smoking.  On physical 
examination, the examiner evaluated the veteran's lungs and 
chest as normal.  

Post-service, records from the Texas Department of Criminal 
Justice show that at a physical examination in March 2004, 
the examiner evaluated the veteran's chest and cardiovascular 
system as normal.  In May 2004, the veteran was seen with 
complaints of pain in the mid chest area.  Clinical 
examination was normal.  The examiner commented that the 
veteran stated he was working in the hoe squad and soreness 
started the following day.  The examiner suggested there 
could be allergies or just the soreness from work.  In an 
April 2005 follow-up report from the psychiatric clinic, the 
Axis III diagnosis was chest pains.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

At no time during the pendency of this claim has there been a 
diagnosis of a chest disability manifested by chest pain.  
The Board acknowledges that records from the Texas Department 
of Criminal Justice show the veteran was seen with complaints 
of chest pain in May 2004.  After examination of the veteran, 
the examiner said there could be allergies or just the 
soreness from work.  The Court has held that medical opinions 
that are speculative, general, or inconclusive in nature 
cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  The Board finds the suggestion that the veteran's 
chest pains could be allergies or soreness from hoeing is not 
adequate to identify pathology resulting in the veteran's 
claimed chest pain.  Further, the April 2005 psychiatric 
record that includes an Axis III diagnosis of chest pains 
includes no elaboration nor does it identify any underlying 
pathology.  This is crucial because there must be an actual 
diagnosis of an underlying disability to establish a claim 
for service connection.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), vacated in part and remanded on other 
grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 
(Fed. Cir. 2001) (pain alone without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  

Although the veteran is competent to report symptoms such as 
chest pain, as noted earlier, as a layperson, he is not 
competent to diagnose an identifiable underlying malady or 
condition.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of an identified disability underlying the 
complaints of chest pain, the elements of a successful 
service connection claim are not satisfied.  The Board finds 
therefore that the preponderance of the evidence is against 
the claim for service connection for chest disability, 
claimed as chest pain, and concludes that the claim must be 
denied.  

Residuals of a head injury

Although the veteran has reported that he had head injuries 
in service, his service medical records, including his 
January 1990 service separation examination report, include 
no reference to a head injury.  At other times, the veteran 
has stated that his service-connected knees have caused him 
to fall down stairs resulting in head injuries.  

A VA medical certificate shows the veteran was seen in an 
emergency room in March 1991.  The veteran gave a history of 
ethanol use and said he hit head that morning with loss of 
consciousness for two hours.  He said he now had a headache 
and said he "sees spots" when he sits up.  On examination, 
there was a small lump in the scalp, there was some point 
tenderness at L4-L5, and there were some abrasions on the 
elbows.  A CT (computed tomography) scan of the head was 
negative.  The final diagnosis was contusions secondary to 
falling down.  

A VA hospital summary shows the veteran was hospitalized in 
March 2001 after complaining of a syncopal episode while 
working outdoors with a chain saw.  He reported that after he 
felt oozy with blurred vision, he had to help himself to the 
ground and then hurt himself by rebounding the chain saw into 
his nose.  He denied complete loss of consciousness.  
Examination revealed a small superficial laceration on the 
tip of the veteran's nose.  The examiner said the veteran's 
head was atraumatic, and a CT (computed tomography) scan of 
the head was negative.   

Records from the Texas Department of Criminal Justice show 
that at a screening interview in March 2004, in response to 
the question of whether he had ever had a head injury or 
seizure, the veteran answered yes and reported he had been in 
car wrecks in 1985 and 1994.  

Based on review of the evidence outlined above, the Board 
finds no basis for the grant of service connection for 
residuals of a head injury on a direct or secondary basis.  
Although the veteran in March 2004 reported he was in a car 
wreck in 1985 and the record shows the veteran entered 
service in December 1985, there is no record of an auto 
accident or head injury in December 1985 or at any time 
during service.  The post-service records do show a head 
injury with a small lump on the scalp in March 1991, but that 
was associated with a fall in conjunction with the use of 
alcohol and loss of consciousness, not with any service-
connected disability, including the veteran's service-
connected bilateral knee disabilities.  In any event, a CT 
scan of the head at that time was normal.  The record further 
shows that a CT head scan was normal in March 2001 at the 
time of a near syncopal episode, and the post-service 
evidence simply does not show any current disability 
identified as residuals of a head injury.  

This claim is another in which the veteran has presented no 
competent evidence of current disability.  It was a statement 
received from the veteran in March 2001 that the RO construed 
as the veteran's claim of entitlement to service connection 
for residuals of a head injury.  The veteran has not 
identified any disability that he contends is the result of 
any head injury, and as the record is devoid of any medical 
evidence of a diagnosis of current residuals of a head injury 
at any time during the appeal period, that is, from the date 
of receipt of the claim to the present, this claim must fail.  
As noted above, it is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt is not for application, and 
service connection is not warranted for residuals of a head 
injury on a direct or secondary basis.  38 U.S.C.A. § 
5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

PTSD with depression

The veteran contends that he has PTSD with depression that is 
related to service, and in conjunction with his claim he 
states that he had many stressful experiences in service 
including exposure to live ammunition, land mines and 
grenades during training, nerve gas poisoning in service, and 
knowing that others were killed during training, and fear of 
being killed during training.  

To support a claim for service connection for PTSD, a 
claimant must present evidence of : (1) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor occurred; and (3) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f); Sizemore v. Principi, 
18 Vet. App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 
128 (1997.  The diagnosis of a mental disorder must conform 
to the DSM-IV and be supported by the findings of a medical 
examiner. See 38 C.F.R. § 4.125(a).

Although the veteran contends he currently has PTSD, review 
of the entire record shows it does not include medical 
evidence diagnosing PTSD, which is essential to the claim.  
The veteran filed his PTSD claim in January 1992 while he was 
hospitalized by VA and at that time was diagnosed as having 
bipolar disorder, manic phase, polysubstance abuse, and 
alcohol abuse.  At a VA psychiatric examination in May 1992, 
the veteran described claimed stressors, but the psychiatrist 
specifically stated that the veteran does not have PTSD.  The 
diagnosis at that time was bipolar disorder, and although 
later medical records include continuing diagnoses of bipolar 
disorder as well as other psychiatric diagnoses, none 
includes a diagnosis of PTSD or PTSD with depression.  
Without medical evidence of a diagnosis of PTSD with 
depression, the claim must fail.  Lacking medical evidence of 
a diagnosis of PTSD with depression, the preponderance of the 
evidence is against the claim, and the Board must conclude 
that service connection for PTSD with depression is not 
warranted.  

Residuals of nerve gas poisoning and residuals of exposure to 
Agent Orange

The veteran states he was poisoned by mustard gas and CS riot 
gas in service in the fall of 1985 and was also poisoned by 
what he is sure was a nerve agent during ranger training in 
the fall of 1987 at Dugway, Utah.  The veteran has said that 
while there, he was ordered to retrieve helicopter-dropped 
duffle bags of food, sign a paper, and leave.  He said he had 
some weakness after that, hallucinations, and distance-
involved vision impairment.  He says he has reason to believe 
the poison was BZ goat-killing poison, Agent Blue, or Agent 
Orange, but says there may be no evidence of poisoning during 
ranger training because the CIA wanted to cover up the fact 
they were poisoned in Utah.  He states he is unable to 
explain any more than that.  The veteran states he still has 
hallucinogenic nightmares stemming from the poisoning and may 
have inherited a bone disease from exposure to CS and Agent 
Orange.  

Under the governing regulation pertaining to exposure to 
mustard gas, service connection is warranted if the veteran 
has experienced the following: (1) Full body exposure, (2) to 
the specified vesicant agent, (3) during active military 
service, and (4) has subsequently developed certain specified 
conditions (including chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (except mesothelioma), squamous 
cell carcinoma, or a chronic form of laryngitis, bronchitis, 
emphysema, asthma or chronic obstructive pulmonary disease or 
acute nonlymphocytic leukemia). 38 C.F.R. § 3.316

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

The United States Department of Defense ("DOD") has 
confirmed that Agent Orange was used from April 1968 through 
July 1969 along the demilitarized zone ("DMZ") in Korea.  
DOD defoliated the fields of fire between the front line 
defensive positions and the south barrier fence.  If it is 
determined that a veteran who served in Korea during this 
time period belonged to one of the units identified by DOD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 
38 C.F.R. § 3.309(e) will apply.  See MR21-1MR, Part IV, 
Chapter 2, Section C.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for a number of diseases, which are: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).

The above-listed diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(ii). 

The veteran served on active duty from December 1985 to 
March 1990.  His service personnel records do not show, nor 
does the veteran contend, that he had service in Vietnam or 
Korea at any time.  

Other than his own unsubstantiated allegations, there is no 
evidence of record indicating that the veteran was exposed to 
any herbicides, including Agent Orange, while on active duty 
or, that he was exposed to mustard gas or that he was 
poisoned by nerve gas.  As noted, the evidence does not show, 
nor does the veteran contend, that he had service in Vietnam 
or Korea at any time, including the times at which exposure 
to herbicides may be presumed.  Neither the veteran's service 
personnel records nor his service medical records document 
the veteran claimed exposure to mustard gas, Agent Orange or 
nerve gas poisoning.  Further, the service personnel records 
do not document any time at Dugway Proving Grounds much less 
exposure to herbicides or nerve gas poisoning.  

The veteran has made only vague contentions that he has poor 
health, hallucinogenic nightmares and bone disease from his 
claimed exposures, and none of those claimed disabilities is 
subject to presumptive service connection on the basis of 
exposure to herbicides or vesicant agents including nitrogen 
or sulfur mustard.  See 38 U.S.C.A. §§ 1112, 1116; 38 C.F.R. 
§§ 3.309, 3.316.  Further, the veteran has neither submitted 
nor identified any medical evidence that might indicate a 
relationship between his claimed in-service exposures and any 
claimed residuals.  In essence, the evidence of a nexus 
between the veteran's claimed disabilities and his active 
service is limited to the veteran's own statements.  This is 
not competent evidence of the claimed nexus because a 
layperson, such as the veteran, is not qualified to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

As there is no competent evidence of record that links any 
claimed disability to claimed nerve gas poisoning or claimed 
exposure to Agent Orange, the preponderance of the evidence 
is against the claims.  The Board therefore concludes that 
service connection for residuals of nerve gas poising is not 
warranted, and service connection for residuals of exposure 
to Agent Orange is not warranted.   


ORDER

New and material evidence having been presented, the claim 
for service connection for gastrointestinal disability is 
reopened, and the appeal is granted to that extent only.  

New and material evidence having been presented, the claim 
for service connection for left ankle disability is reopened, 
and the appeal is granted to that extent only.  

Service connection for residuals of eye injury is denied.  

Service connection for right shoulder disability is denied.  

Service connection for bilateral foot disabilities, to 
include residuals of injuries, residuals of burns, and 
athlete's feet, is denied.  

Service connection for residuals of burns of the hands is 
denied.  

Service connection for residuals of broken ribs is denied.  

Service connection for chest disability, claimed as chest 
pain, is denied.  

Service connection for residuals of a head injury is denied.  

Service connection for PTSD with depression is denied.  

Service connection for residuals of nerve gas poisoning is 
denied.  

Service connection for residuals of exposure to Agent Orange 
is denied.  


REMAND

As noted above, new and material evidence has been received 
to reopen the claims for service connection for 
gastrointestinal disability and service connection for left 
ankle disability.  Prior to adjudication of these claims on 
their merits, it is the judgment of the Board that further 
development is needed, including VA examinations with medical 
opinions.  Also, in order to facilitate its decisions on the 
claims for service connection for left shoulder disability 
and service connection for neck disability, to include left 
scapular pain, left upper extremity numbness, and C-6 bone 
damage, the veteran should be provided a VA medical 
examination and opinion regarding the relationship of any 
current disability to service.  

With respect to the claim for service connection for 
gastrointestinal disability, the service medical records 
include records of multiple gastrointestinal complaints 
including nausea, diarrhea, sour regurgitation, and 
epigastric pain with assessments including possible gastritis 
versus peptic ulcer disease, probable gastroenteritis and 
gastroesophageal reflux.  Post-service medical records, which 
in pertinent part are dated in 2000 and later, record 
complaints of nausea, diarrhea, and stomach ache, and 
assessments include rule out gastroesophageal reflux disease, 
irritable bowel syndrome, possibility of diverticular 
disease, gastritis versus gastroentercolitis, and chronic 
watery diarrhea.  An examination of the veteran and review of 
the record with an opinion as to the relationship of any 
current gastrointestinal disorder to service are needed.  

The veteran's service medical records include multiple 
complaints of back pain, neck pain, left scapular pain, left 
shoulder pain, and left arm numbness.  Pertinent X-rays were 
reportedly normal, except in August 1989, X-rays of the 
thoracic and lumbar spine showed what appeared to be a spur 
on the superior aspect of D-11.  The veteran was evaluated 
for his complaints on multiple occasions during service, 
including orthopedic consultations.  

In November 1989, the veteran was assigned a profile with the 
assessment including chronic left scapular pain.  In a 
December 1989 Medical Board report, it was noted that 
consultation to orthopedics for evaluation of the veteran's 
left scapular discomfort and left arm weakness revealed 
chronic muscle strain of the cervical and thoracic 
paravertebral muscles.  The Medical Board final diagnosis in 
December 1989 included chronic left scapular pain with 
intermittent left upper extremity paresthesia.  At his 
service separation examination, the veteran gave a history of 
recurrent back pain, which he described as pain between the 
scapulae, left greater than right, from wearing a rucksack.  
The veteran reported numbness at the left shoulder, arm, and 
hand that would come and go and constant pain in his left 
hand.  

The veteran's service medical records also include reports of 
treatments for left ankle sprains, and at his service 
separation examination he reported that his ankles "give 
easily."  In view of continuing post-service complaints of 
problems with is neck and back as well as his left shoulder, 
left upper extremities, and ankles, it is the judgment of the 
Board that the veteran should be provided a VA orthopedic 
examination, and after examination and review of the record, 
including the X-ray evidence of a spur at D-11, the examiner 
should be requested to provide opinions as to the 
relationship of any current low or mid back disability 
(including lumbar strain syndrome) to service, with as well 
as the relationship left shoulder disability, any neck 
disability (to include left scapular pain, left upper 
extremity numbness, and C-6 bone damage), and any left ankle 
or right ankle disability to service or any incident of 
service, including consideration of the veteran's contentions 
that his disabilities are related to wearing a rucksack and 
lifting and carrying heavy tank ammunition rounds in service.  
Also, the veteran has reported that he believes he has ankle 
problems related to his service-connected knees giving out, 
and this should be addressed.  

The issue of entitlement to service connection for bipolar 
disorder is another issue that remains on appeal.  During the 
course of the appeal, the veteran has reported that as a 
child he attempted suicide and engaged in substance abuse for 
which he was sent to a treatment facility in Florida.  At one 
point the veteran contended that he had bipolar disorder 
prior to service and that it was aggravated in service.  

Otherwise, he contends that bipolar disorder had its onset in 
service although it was not diagnosed until after service.  
In this regard, the Board notes that the veteran's service 
medical records show that in March 1988 the veteran was seen 
and said he wanted to talk about chronic abdominal and back 
pains.  The examiner specifically noted that the veteran's 
conversation was rapid and disjointed.  He said the veteran's 
concentration seemed to be very poor.  He noted the veteran 
had many fears as to the origins of his problems and fears of 
dreadful consequences.  The veteran said he got tired quickly 
and said he slept 7 to 8 hours per night about four nights a 
week and 1 to 3 hours per night about three nights a week.  
The examiner described the veteran as pleasant but uncommonly 
anxious.  He was alert and oriented to time and place.  In 
the assessment, the examiner stated that anxiety was noted.  
Although the veteran has reported that while he was at Fort 
Drum he was seen by a psychiatrist once a week for about a 
month (maybe in 1989), his service medical records include no 
mental health records.  As such records may have been filed 
separately from the veteran's chronological medical records, 
action should be taken to obtain such records if they are 
available.  

The Board also notes that in January 1992 the veteran 
reported that shortly after service discharge he signed 
himself into Woodburn Medical Center in Fairfax, Virginia, 
for mental help, but there are no records from that facility 
in the claims file.  Action should be taken to attempt to 
obtain those records as they may be relevant to the veteran's 
claim for service connection for bipolar disorder.  In 
addition to the foregoing, it is the judgment of the Board 
that the veteran should be provided a VA psychiatric 
examination with a medical opinion as to the etiology of any 
current bipolar disorder, including its relationship, if any 
to the veteran's service.  

Issues on appeal include claims for increased ratings for 
each of the veteran's service-connected disabilities, which 
are: right and left knee chondromalacia patella with genu 
varus; residuals of varicocelectomy with left cremasteric 
muscle function loss, orchialgia, and scar; residuals of 
fracture of the right finger of the left (non-dominant) hand; 
and residuals of fracture of the left big toe.  The veteran 
has reported that he feels his service-connected disabilities 
have increased in severity, and his representative has made a 
specific request that the Board ensure that current medical 
evidence is available prior to rendering a determination on 
the increased rating claims.  The most recent medical records 
in the claims file are dated in 2005.  The Board agrees that 
action should be taken to obtain any outstanding treatment 
records.  Also, in order to facilitate its decisions on the 
increased rating claims, the Board will request that the 
veteran be provided a VA examination that addresses the 
service-connected disabilities.  

In January 2008, the Court issued a decision in which it 
specified its interpretation of notice VA must provide a 
veteran in an increased rating claim to assure compliance 
with the provisions of 38 U.S.C.A. § 5103(a).  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The Court stated that for 
an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores, 22 Vet. App. at 43.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.  

Although the veteran has received notice that complies at 
least partially with the requirements outlined above, the 
Board will request that he now be provided with complete 
notice that complies fully with the notice requirements 
outlined by the Court in Vazquez-Flores.  

In an October 1995 decision, the Board denied a claim for 
service connection for hearing loss.  Thereafter, in a rating 
decision dated in April 2002, the RO determined that new and 
material evidence had not been received to reopen the clam.  
In May 2002, the RO notified the veteran of that and other 
decisions and informed the veteran of his appellate rights.  
In August 2002, the veteran filed a statement in which he 
said he disagreed with all the denials, and in a statement of 
the case (SOC) dated in August 2003, the RO addressed the 
issue of whether new and material evidence had been received 
to reopen the bilateral hearing loss claim.  The veteran did 
not file a substantive appeal.  

More recently, in a rating decision dated in February 2004, 
the RO determined that new and material had not been received 
to reopen the claim of service connection for hearing loss 
and in a February 2004 letter notified the veteran of its 
decision and his appellate rights.  In December 2004, the 
veteran filed a letter in which he said "I have to appeal 
everything."  Although the RO did not acknowledge it as 
such, the Board accepts the veteran's statement as a notice 
of disagreement (NOD) with the denial of reopening of his 
claim for service connection for hearing loss.  As no SOC has 
been issued on this matter, the Board is obligated to remand 
the issue for proper development, to include issuance of an 
appropriate SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

A similar situation applies to the issue of whether new and 
material evidence has been presented to reopen a claim of 
service connection for myopia, claim as loss of vision.  In 
its April 2002 rating decision the RO denied service 
connection for myopia, claimed as loss of vision.  The RO 
accepted the veteran's August 2002 statement that he 
disagreed with all the denials as his NOD, and it addressed 
the issue in its August 2003 SOC.  The veteran did not file a 
substantive appeal.  

In its February 2004 rating decision, the RO determined that 
new and material had not been presented to reopen the claim 
of service connection for myopia and denied service 
connection for residuals of cold injuries.  In its 
February 2004 letter, the RO notified the veteran of its 
decision and his appellate rights.  Again, in his letter 
received at the RO in December 2004, the veteran said "I 
have to appeal everything," and the Board accepts this as 
the veteran's NOD on the matter of whether new and material 
evidence has been presented to reopen the claim of service 
connection for myopia, claimed as loss of vision, and also 
accepts the statement as his NOD as to the denial of service 
connection for residuals of cold injuries.  The Board will 
remand these issues for development and issuance of an 
appropriate SOC.  Id.  

In addition to the foregoing, the RO in its April 2002 rating 
decision denied service connection for heart disability on a 
direct basis and secondary to the veteran's service connected 
varicocelectomy residuals.  In that rating decision, the RO 
also denied service connection for residuals of left elbow 
injury and service connection for residuals of lacerations of 
the arms and legs.  Although the RO in its May 2002 notice 
letter did not state explicitly that it had denied the claim 
of service connection for residuals of lacerations of the 
arms and legs, the RO did provide the veteran with a copy of 
the rating decision.  The Board accepts the veteran's 
August 2002 statement (in part written on a portion of a 
photocopy of the April 2002 rating decision) that he 
disagreed with all the denials as his NOD with respect to 
these issues, that is, service connection for heart 
disability, service connection for residuals of left elbow 
injury, and service connection for residuals of lacerations 
of the arms and legs, and will remand these matters for 
development and issuance of an appropriate SOC.  Id.  

Finally, in a June 2002 rating decision, the RO, in pertinent 
part, denied service connection for right wrist disability.  
In the same rating decision, the RO stated that it was 
proposing to determine the veteran incompetent for VA 
purposes.  In a July 2002 letter, the RO notified the veteran 
of its proposal to rate him incompetent for VA purposes, but 
the Board finds no notice to the veteran of the June 2002 RO 
denial of service connection for right wrist disability.  In 
its February 2004 rating decision, the RO referred to the 
June 2002 rating decision that denied service connection for 
right wrist disability and determined that new and material 
evidence had not been presented to reopen the claim for 
service connection for right wrist disability.  Again, the 
veteran's December 2004 statement in which he said "I have 
to appeal everything" serves as his NOD.  Because there is 
no evidence that the veteran received notice of the June 2002 
denial of the underlying service connection claim, the Board 
will request that the required SOC address the claim on a de 
novo basis.  See Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 
2008); Ingram v. Nicholson, 21 Vet. App. 232 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department and 
request that a search be made for 
mental health clinic, mental hygiene 
clinic, or other records of psychiatric 
evaluation or treatment the veteran 
received while he was stationed at Fort 
Drum, New York, which, according to his 
service personnel records, includes the 
period from March 1988 to March 1990.  
All action to obtain the requested 
records should be documented in the 
claims file.  

2.  Send the veteran a letter 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A, the need for 
additional evidence regarding his 
increased rating claims.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, and inform him 
of the type of evidence that he is 
expected to provide.  

It is essential that this letter notify 
the veteran that to substantiate his 
increased rating claims he must 
provide, or ask VA to obtain, medical 
or lay evidence demonstrating a 
worsening or increase in severity of 
the disability and the effect that 
worsening has on the claimant's 
employment and daily life.  If the 
diagnostic code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating 
a noticeable worsening or increase in 
severity of the disability and the 
effect of that worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), VA must provide at least 
general notice of that requirement to 
the claimant.  He must be notified 
that, should an increase in disability 
be found, a disability rating will be 
determined by applying relevant 
diagnostic codes.  The notice must also 
provide examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask VA to 
obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   

Request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all health care 
providers from which he received mental 
health care or substance abuse 
treatment prior to service, to include 
a facility in Florida to which he has 
referred in statements to the RO and in 
health care records.  With release 
authorization from the veteran, take 
action to obtain the requested records 
and associate them with the claims 
file.  

Also request that the veteran provide 
the complete name and address of the 
Woodburn medial center in Fairfax, 
Virginia, and the approximate date he 
was seen there for mental health care, 
which he has stated was shortly after 
service discharge.  With release 
authorization from the veteran, take 
action to obtain the requested records 
and associate them with the claims 
file.  

In addition, request that the veteran 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
from which he has received evaluation 
or treatment for any of his claimed 
disabilities from October 2005 to the 
present.  With release authorization 
from the veteran, obtain and associate 
with the claims file records identified 
by the veteran.  The veteran should be 
specifically requested to provide 
release authorization for medical and 
psychiatric records from the Texas 
Department of Criminal Justice dated 
from October 2005 to October 2007.  
Also, and in any event, obtain and 
associate with the claims file VA 
medical and mental health clinic 
records for the veteran dated from 
October 2007 to the present.  

3.  Then, arrange for a VA orthopedic 
examination to determine the nature and 
severity of the veteran's service-
connected orthopedic disabilities, 
which are as follows:  residuals of 
fracture of the left big toe; residuals 
of fracture of the ring finger of the 
left (non-dominant) hand; left knee 
chondromalacia patella with genu varus; 
and right knee chondromalacia patella 
with genu varus.  All indicated studies 
should be performed.  

The examiner should provide results of 
range of motion testing for the left and 
right knee, the ring finger of the left 
hand, and the left big toe.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and the 
examiner should identify and state at 
what point pain begins and ends.  The 
examiner should address whether and to 
what extent there is likely to be 
additional range of motion loss due to 
any of the following:  (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain limits functional 
ability during flare-ups or with 
activity.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion, and/or no 
limitation of function, such facts must 
be noted in the report.  

In addition, the examiner is requested 
to determine the nature and etiology of 
the following claimed disabilities:  
back disability, to include lumbar 
strain syndrome; left shoulder 
disability; neck disability, to include 
left scapular pain, left upper 
extremity numbness, and C-6 bone 
damage; left ankle disability; and 
right ankle disability.  All indicated 
studies should be performed.  After 
examination of the veteran, and review 
of the record including the veteran's 
service medical records and post-
service medical records, the examiner 
is requested as follows:  

Provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any current 
back disability, to include lumbar 
strain syndrome, had its onset in 
service or is causally related to any 
incident of service including a spur at 
D-11 identified on X-rays in service 
and including lifting and carrying 
heavy tank ammunition rounds in 
service. 

Provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any current 
left shoulder disability had its onset 
in service or is causally related to 
service or any incident of service 
including carrying a rucksack or 
lifting and carrying heavy tank 
ammunition rounds.  

Provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any current 
neck disability, to include left 
scapular pain, left upper extremity 
numbness, and C-6 bone damage, had its 
onset in service or is causally related 
to service including carrying a 
rucksack or lifting and carrying heavy 
tank ammunition rounds.  

Provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any current 
left ankle disability had its onset in 
service or is causally related to any 
incident of service.  In addition, 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any current 
left ankle disability was caused or 
chronically worsened by the veteran's 
service-connected right and left knee 
disabilities.  

Provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any current 
right ankle disability had its onset in 
service or is causally related to any 
incident of service.  In addition, 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any current 
right ankle disability was caused or 
chronically worsened by the veteran's 
service-connected right and left knee 
disabilities.  

An explanation of the rationale for 
each opinion should be included in the 
examination report.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

4.  Arrange for a VA physical 
examination of the veteran to determine 
the nature and severity of the 
veteran's service-connected residuals 
of varicocelectomy with left 
cremasteric muscle function loss, 
orchialgia, and scar.  All indicated 
studies should be performed.  On 
examination, the examiner is requested 
to record pertinent medical complaints, 
symptoms, and clinical findings with 
respect to each aspect of the 
disability.  

In addition, the examiner should 
determine the nature and etiology of 
any current gastrointestinal disorder.  
All indicated studies should be 
performed.  After examination of the 
veteran and review of the record, 
including the veteran's service medical 
records, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or higher) that any current 
gastrointestinal disability had its 
onset in service or is causally related 
to any incident of service.  

An explanation for the rationale for 
each opinion should be included in the 
examination report.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

5.  Arrange for a VA psychiatric 
examination of the veteran to determine 
the nature and etiology of any current 
bipolar disorder.  All indicated 
studies should be performed.  If pre-
service medical, psychiatric, or 
substance abuse treatment records or 
any additional service medical records 
reflecting psychiatric evaluation or 
treatment during service or in first 
post-service year are obtained, the 
examiner should be requested to review 
the entire record and state whether any 
current bipolar disorder existed prior 
to service, and if so, whether it 
increased in severity during service.  

In addition, and in any event, after 
examination of the veteran and review 
of the record, including March 1988 
service medical record reporting the 
veteran's sleep patterns, rapid and 
disjointed speech, lack of 
concentration, and anxiety at that 
time, the examiner should be requested 
to provide an opinion as to whether it 
is at least as likely as not 
(50 percent probability or higher) that 
any current bipolar disorder had its 
onset in service or is causally related 
to service or any incident of service.  

An explanation of the rationale for 
each opinion should be included in the 
examination report.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

6.  Readjudicate the following issues:  
whether new and material evidence has 
been presented to reopen a claim of 
entitlement to service connection for 
hearing loss; whether new and material 
evidence has been presented to reopen a 
claim of service connection for myopia, 
claimed as loss of vision; service 
connection for heart disability; 
service connection for residuals of 
cold injuries; service connection for 
residuals of left elbow injury; service 
connection for residuals of lacerations 
to the arms and legs; and service 
connection for right wrist disability.  
As to each claim that remains denied, 
issue an appropriate statement of the 
case and notify the veteran and his 
representative of the action necessary 
to perfect an appeal as to the issues 
included in the statement of the case.  

7.  Then, review the evidentiary record 
and adjudicate on a de novo basis the 
claim of entitlement to service 
connection for gastrointestinal 
disability and the claim of entitlement 
to service connection for left ankle 
disability, to include as secondary to 
the veteran's service-connected left and 
right knee disabilities.  In addition, 
readjudicate entitlement to service 
connection for lumbar strain syndrome, 
service connection for left shoulder 
disability, and service connection neck 
disability, to include left scapular 
pain, left upper extremity numbness, and 
C-6 bone damage.  Also readjudicate 
entitlement to service connection for 
right ankle disability, to include as 
secondary to the veteran's service-
connected left and right knee 
disabilities.  

Also readjudicate the claims of 
entitlement to increased ratings for the 
veteran's service connected right knee 
chondromalacia patella with genu varus, 
left knee chondromalacia patella with 
genu varus, residuals of fracture of the 
ring finger of the left (non-dominant) 
hand, and residuals of fracture of the 
left big toe, and for each of these 
claims include consideration of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the holdings in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and consideration of the possibility of 
"staged" ratings in accordance with 
Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In addition, readjudicate the 
issue of entitlement to an increased 
rating for residuals of varicocelectomy 
with left cremasteric muscle function 
loss, orchialgia, and scar.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


